19 F.3d 11
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gary Lee LONG, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UnitedStates Department of Labor;  Consolidation CoalCompany, Respondents.
No. 93-1567.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 11, 1994.Decided March 1, 1994.

On Petition for Review of an Order of the Benefits Review Board.  (90-2171-BLA)
Gary Lee Long, pro se.
Marta Kusic, Staff Atty., Sarah Marie Hurley, U.S. Dept. of Labor, Washington, DC;  William Steele Mattingly, Jackson & Kelly, Morgantown, WV, for respondents.
Ben.Rev.Bd.
AFFIRMED.
Before MURNAGHAN, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant seeks review of the Benefits Review Board's decision and order affirming the administrative law judge's denial of black lung benefits pursuant to 30 U.S.C.A. Secs. 901-945 (West 1986 & Supp.1993).  Our review of the record discloses that the Board's decision is based upon substantial evidence and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the Board.*  Long v. Director, Office of Workers' Compensation Programs, No. 90-2171-BLA (B.R.B. Oct. 16, 1992 & Mar. 26, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We deny Consolidation Coal Company's motion to remand for the initiation of modification proceedings.  Long has not filed a request for modification and has clearly stated in his correspondence to this Court his desire to have this appeal reviewed.  We note, however, that we cannot consider the new evidence Long attempted to submit on appeal, and hereby inform Long that he must seek modification pursuant to 20 C.F.R. Sec. 725.310 (1991) if he desires consideration of such evidence.  The Director has stated he is willing to assist Long in filing for modification